Citation Nr: 1216869	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to June 1993.  He also had an additional 7 years, 11 months, and 10 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  This claim was previously remanded by the Board in February 2009 and September 2009 for further development.

The Board notes that hypertension was previously denied in an unappealed March 1994 rating decision.  In the February 2009 decision, the Board effectively reopened the previously denied claim for consideration on the merits.

In November 2008, the Veteran testified at a hearing at the RO in Montgomery, Alabama.  This hearing was before a Veterans Law Judge that is no longer employed with the Board.  In March 2012, the Veteran was provided notice that of this fact and informed that if he did not respond within 30 days, it would be assumed that he did not desire a new hearing.  See 38 C.F.R. § 20.707 (2011).  VA has not received any notice from the Veteran of a desire to be rescheduled, and as such, the Board will assume that the Veteran wishes his claim to go forward without an additional hearing.  

The Board notes that in 2011, the Veteran's representative submitted evidence that had not previously been considered by the agency of original jurisdiction (AOJ).  Specifically, a typed list of his in-service blood pressure readings was submitted.  Since this is merely a summation of evidence already in the claims file, i.e. duplicative, remand for initial consideration of this evidence by the AOJ is not warranted.  


FINDINGS OF FACT

1.  Hypertension did not manifest during, or as a result of, active military service.  

2.  Hypertension is not caused or aggravated by Veteran's service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in May 2005, March 2006, April 2009 and October 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the complete notice was not provided to the Veteran until after the initial adjudication of his claim, the claim was properly subsequently readjudicated in March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed on the merits.  VA obtained the Veteran's service treatment records.  Also, the Veteran received multiple VA examinations in this case, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been obtained and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its September 2009 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the appellant for an additional medical examination and obtained additional treatment records.  The AMC later issued a supplemental statement of the case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, 11 Vet. App. at 268 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Relevant Facts

The Veteran contends that he is entitled to service connection for hypertension.  Specifically, the Veteran has argued that his hypertension is secondary to his service-connected diabetes mellitus.  Also, he has suggested that he suffered from elevated blood pressure during military service, and as such, he should be granted service connection for hypertension on a direct basis.  However, as outlined below, the preponderance of the evidence of record demonstrates that service connection is not warranted for hypertension on either theory.  

The Veteran's service treatment records fail to reflect that the Veteran suffered from a chronic disability manifested by elevated blood pressure.  According to a December 1970 in-service examination, sitting blood pressure was 130/80 while standing blood pressure was 150/86.  An April 1973 treatment record reflects a blood pressure of 126/80, while a record dated June 1973 reflects a blood pressure reading of 136/102.  Upon examination in October 1977, sitting blood pressure was 132/86 while standing blood pressure was 136/90.  A record dated October 1978 reflects a blood pressure of 122/90.  An October 1978 examination report reflects a sitting blood pressure of 136/86, a recumbent blood pressure of 144/98 and a standing blood pressure of 130/94.  Sitting and standing blood pressures were 120/80.  

A three day blood pressure check was performed in October 1984.  Day 1 testing revealed blood pressures of 128/82, 130/78, 130/82, 110/88, 112/90 and 100/82.  Day 2 readings revealed blood pressures of 130/88, 126/84, 132/86, 130/80, 124/72, and 126/74.  Finally, day 3 testing revealed readings of 128/80, 124/72, 124/76, 120/72, 118/74, and 124/76.  Neither hypertension nor elevated blood pressure was indicated following testing.  During an August 1985 examination, his sitting blood pressure was noted to be 118/88 and his standing blood pressure was 118/90.  The Veteran was seen in the emergency room in April 1987 with reports of heart palpitations.  At this time his blood pressure was 140/90.  

Examination in September 1987 revealed a sitting blood pressure of 122/84 and a standing blood pressure of 126/86.  Readings in December 1987 were 132/98.  According to a March 1988 record, blood pressure was 124/90.  The Veteran was noted to have an infected area in his mouth at this time.  A record prepared 10 days later notes a blood pressure of just 122/78.  Examination in October 1988 notes a blood pressure of 120/90, an examination report dated September 1989 notes a blood pressure of 124/88 and an examination report dated October 1990 notes a blood pressure of 122/100.  

Blood pressure readings were also noted to be 118/72 in September 1990.  In October 1990, a three day blood pressure check was performed.  On October 17, the Veteran's blood pressure was 122/86, 120/84, 126/80 and 130/82.  On October 18, measurements were 124/84, 126/86, 120/80 and 118/86.  Finally, on October 19, measurements were 108/88, 120/90, 108/90 and 116/84.  

The Veteran's blood pressure was subsequently 120/88 in February 1991.  The Veteran was seen with complaints involving the right wrist in July 1991 and he was noted to have a blood pressure of 142/90.  According to an annual examination from October 1992, the Veteran had a blood pressure of 134/84.  He was noted to have impaired glucose intolerance but there was no diagnosis of hypertension.  The Veteran also denied having, or ever having had, high or low blood pressure in his report of medical history associated with this examination.  

A March 1993 record reflects a blood pressure of 146/92.  It was noted that the Veteran was in pain after having his wisdom teeth removed the previous day.  The Veteran underwent a retirement examination in April 1993.  At this time, his blood pressure was noted to be 126/82.  The Veteran again denied having, or ever having had, high blood pressure in his report of medical history associated with this examination.  The Veteran was again complaining of pain related to an extracted tooth in May 1993 when his blood pressure read 148/102.  The above records demonstrate that the Veteran has exhibited fluctuating blood pressure readings throughout military service, but at no time has he been diagnosed with hypertension or chronic elevated blood pressure.  While the Board has not recorded each and every blood pressure reading of record, this should not be interpreted to mean that the Board did not review and consider all of the records when reaching a final conclusion.  

Following his separation from active duty, the Veteran was afforded a VA examination in November 1993.  The Veteran reported that for his flight physicals, he had to go back and have his blood pressure checked for three days.  He reported that the results were "cheated," but he managed to continue flying without any profile.  The Veteran indicated that he believed anything over 120 was considered an elevated blood pressure.  Blood pressure was taken twice, revealing a reading of 126/81 and a reading of 139/88.  The examiner indicated that neither diabetes nor hypertension was found upon examination.  

Blood pressure readings taken nearly one year after separation from active duty in March 1994 are recorded at 128/80.  Readings from April 1995 were 121/90.  According to a December 1997 VA outpatient treatment record, blood pressure readings were 137/82, 123/83 and 128/88.  Blood pressure was also noted at 128/76 in March 1999.  

An August 1999 record indicates that the Veteran was diagnosed with diabetes the previous day.  However, he had been "pre-diabetic" in 1988 or 1990.  No diagnosis of hypertension was suggested at this time.  A note dated January 2002, however, reflects a reading as high as 159/92.  A March 2002 record also reflects a higher blood pressure reading of 152/96.  

In February 2003, the Veteran was seen for follow-up of his diabetes.  It was noted that the Veteran brought in a home list of blood pressures which reflected a maximum of 176 and a minimum of 75.  There were a total of 40 blood pressures averaging 115.  Blood pressure readings at this time were 153/93 and the Veteran was diagnosed with elevated blood pressure in addition to diabetes mellitus.  In January 2004, the Veteran's blood pressure was recorded at 147/91.  A diagnosis of hypertension was assigned at this time and the Veteran was placed on Zestril for treatment.  A record from May 2004 notes a blood pressure of 112/79 with a possible "over control" of hypertension.  Subsequent treatment records continue to reflect a diagnosis of hypertension.  However, these treatment records fail to relate the Veteran's hypertension to his service-connected diabetes mellitus or his military service.  

The Veteran was afforded a VA examination for diabetes mellitus in November 2005.  It was noted that the Veteran was diagnosed with diabetes in 1999.  The Veteran also reported a positive history of hypertension being diagnosed two years prior to this examination.  Examination revealed blood pressure readings of 160/92, 165/90 and 180/95.  The Veteran was diagnosed with diabetes that was well-controlled with minimal medical management.  There was also no evidence of macro or microvascular disease, but the Veteran's creatinine was 1.3.  Urinalysis revealed no evidence of proteinuria or urine microalbuminuria.  Notably, the Veteran was awarded service connection for diabetes mellitus in January 2006.

The Veteran was scheduled for an additional examination in April 2006 so that an opinion could be provided as to whether his hypertension, among other disabilities, was secondary to his service-connected diabetes mellitus.  According to the "Hypertension Exam" report, the examination results could be found in the associated genitourinary examination report.  This note indicates that there was no history of renal dysfunction or renal failure, acute nephritis, hydronephrosis or cardiovascular symptoms.  However, there is no mention of hypertension or any associated blood pressure readings in this report.  

The Veteran was actually afforded a VA examination for his hypertension in May 2009.  The examiner noted that the Veteran was diagnosed with diabetes mellitus in 1999 and that he had been hyperglycemic during his military service.  In-service treatment records also revealed sporadic elevations of blood pressure while on active duty.  It was not until after service in 2003 or 2004 that the Veteran was diagnosed with hypertension.  Examination revealed current blood pressure readings of 176/106, 179/100 and 151/93.  The examiner diagnosed the Veteran with essential hypertension.  It was noted that the Veteran did not have sustained hypertension during his active military service and that a diagnosis of this condition was not made until well after separation.  Also, at this time, the Veteran's urine was negative for microalbumin, which demonstrated no evidence of diabetes impact on the kidneys.  As such, the VA examiner opined that the Veteran's hypertension did not manifest as a result of events or injuries during military service, and, that it was not caused by or aggravated by his service-connected diabetes mellitus.  

An additional VA examination was performed in December 2009.  Blood pressure readings were 120/80, 114/72 and 110/72.  The Veteran was again diagnosed with essential hypertension.  The examiner opined that hypertension was not caused by or a result of diabetes mellitus.  The examiner explained that laboratory testing revealed no evidence of any renal disease that might be attributed to diabetes mellitus, and since diabetes mellitus is not known to cause hypertension by any direct means, essential hypertension was the most likely diagnosis and it was not caused by diabetes mellitus or any secondary renal adverse effects.  

An addendum to the above opinion was provided in February 2011.  The examiner explained that while the October 1990 in-service record revealed borderline normal diastolic blood pressures, these readings were in fact still normal and the mean average of all of the diastolic readings taken over the three days was well within the accepted norm.  Also, all readings from the October 1984 three day evaluation were normal.  As such, the examiner opined that there was no evidence of any groundings for abnormal blood pressures in his flight physicals.  The examiner explained that a diagnosis of essential hypertension was correct and that there was no evidence to indicate any service-related cause or diagnosis of hypertension while serving on active duty.  As such, the examiner stated that the Veteran's essential hypertension was not caused by or related to military service.  


Analysis

The preponderance of the above evidence demonstrates that service connection for hypertension, to include as secondary to diabetes mellitus, is not warranted.  The Board will first address the Veteran's claim that his hypertension is secondary to diabetes mellitus.  According to the May 2009 VA examiner, the Veteran suffered from essential hypertension that was neither caused by nor aggravated by his service-connected diabetes mellitus.  The examiner explained that the Veteran's urine was negative for microalbumin, which demonstrated there was no diabetic impact on the kidneys.  The November 2005 VA examiner also found no evidence of urine microalbuminuria.  A December 2009 examination report also notes that since laboratory testing revealed no evidence of any renal disease that might be attributed to diabetes, hypertension was not caused by diabetes mellitus or any secondary renal adverse effects.  The examiner explained that diabetes mellitus does not directly cause hypertension.  The record contains no other competent evidence suggesting a potential relationship.  Therefore, the preponderance of the evidence of record demonstrates that hypertension is not secondary to the Veteran's diabetes mellitus.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for hypertension on a direct basis.  The Board recognizes that a number of in-service treatment records reflect elevated blood pressure readings that do fit within the parameters outlined at 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2011).  However, intermittent findings of elevated blood pressure are lab findings rather than an actual disability.  Hypertension, at least for rating purposes, is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  Id.  While blood pressure readings were taken on three different days in October 1984 and October 1990, these records did not reflect diastolic blood pressure that was predominantly 90 mm or greater or systolic blood pressure that was predominantly 160 mm or greater.  The February 2011 VA examiner explained that these records revealed no evidence of abnormal blood pressure.  The Veteran's blood pressure was also normal at the time of his retirement examination in April 1993 when it was noted to be 126/82.  None of the in-service records note hypertension or a condition manifested by chronic elevated blood pressure either.  As such, the preponderance of the evidence of record demonstrates that the Veteran did not suffer from hypertension or chronic elevated blood pressure during military service.  

Post-service treatment records also fail to reflect that the Veteran suffered from hypertension or chronic elevated blood pressure within one year of his separation from active duty.  The Board recognizes that a May 1993 record, associated with dental pain, indicates a blood pressure of 148/102.  However, this measurement alone is not indicative of a chronic condition manifested by elevated blood pressure.  Blood pressure readings in November 1993 were 126/81 and 139/88.  Records throughout the remainder of the 1990s also fail to demonstrate blood pressure readings that were predominantly greater than 160 mm (for diastolic blood pressure) or greater than 90 mm (for systolic blood pressure).  As such, the preponderance of the evidence of record demonstrates that hypertension did not manifest within one year of separation from active duty.  

Finally, the preponderance of the remaining evidence of record demonstrates that the Veteran's hypertension did not manifest during, or as a result of, active military service.  The Veteran was diagnosed with elevated blood pressure in 2003 and hypertension by at least 2004, over 10 years after separation from military service.  None of these records note a relation to military service.  Subsequent treatment records continue to reflect treatment for hypertension, but again, there was no suggestion that it was due to a disease or injury incurred during military service.  According to the May 2009 VA examiner, while in-service treatment records reflected sporadic elevations of blood pressure, hypertension was not actually diagnosed until 2003 or 2004.  Therefore, the examiner opined that hypertension did not manifest during or as a result of injuries or events during military service.  The February 2011 addendum reiterated that there was no evidence to indicate any service-related cause or diagnosis of hypertension.  As such, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  

The Board recognizes that the Veteran believes his hypertension is related to either his diabetes mellitus or his military service.  The Veteran testified at a hearing in November 2008 that he believed there was an association.  However, he has not provided any evidence or statement to demonstrate how these conditions are in fact related.  Also, in an August 2009 statement, the Veteran suggested that the fact that his blood pressure was taken on three different days during flight tests revealed that his blood pressure was not well-controlled.  However, the Board does not find this argument to be persuasive.  As already noted, the VA examiner of February 2011 reviewed these records and concluded that there was nothing to suggest abnormal blood pressure at this time.  The mere fact that the military was being thorough by testing the Veteran on three consecutive days is hardly evidence of a chronic disability.  

The Veteran has also argued that reliance on kidney function in determining whether he is entitled to service connection for hypertension is a medically unsound practice.  However, the Veteran has provided no evidence to demonstrate that he is competent to determine what medical tests are most appropriate in determining a relationship between diabetes mellitus and hypertension.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu, 2 Vet. App. at 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  As such, the Board does not find this statement to have evidentiary value.  The questions of whether the Veteran's hypertension is related to, or aggravated by, his diabetes mellitus, and whether his hypertension is related to military service based on the in-service blood pressure readings are complex medical questions that require medical expertise to answer.  In this case, medical professionals have considered the Veteran's theories and the theories have not been endorsed.

The Veteran has submitted an article defining proteinuria and an article comparing the effects on urinary albumin excretion rate and blood pressure of patients taking Lisinopril.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  However, the Veteran has not submitted a medical opinion to suggest that the information contained in these articles applies to his specific case.  While the Veteran has been treated with Lisinopril, the medical examiners of record have routinely concluded that the Veteran's lack of microalbuminuria demonstrates there is no relationship between hypertension and his diabetes mellitus.  Therefore, these articles fail to support the Veteran's claim of entitlement to service connection.  

As a final matter, the Veteran provided VA with a list he prepared in 2011 reflecting his blood pressure readings during military service.  However, a review of this list (and a thorough review of the military records themselves), fails to reflect that the Veteran ever suffered from a systolic blood pressure of predominantly 90 mm or more, or, a diastolic blood pressure of 160 mm or more.  Simply because the Veteran's blood pressure was intermittently in excess of 140 mm or 90 mm does not support a diagnosis of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Importantly, medical professionals during service and after considered the blood pressure readings and did not find them to be clinically indicative of hypertension.

The Veteran also indicated that per VA standards, blood pressure readings of 120/80 are representative of pre-hypertension.  It is unclear what regulations the Veteran relied upon when reaching this conclusion.  Nonetheless, 38 C.F.R. § 4.104 clearly reflects that a diagnosis of hypertension cannot be confirmed until systolic blood pressure is predominantly 90 mm or more or diastolic blood pressure is predominantly 160 mm or more.  Id.  Occasional elevated blood pressure is not evidence of a chronic disability.  Additionally, this section is for rating purposes.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, must be denied.


ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


